Supplement Dated October 2, 2014 To the Product Prospectuses for: THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Flexible Premium Variable Life Account M Lincoln VULONE 2007 Lincoln VULDB-IV Lincoln AssetEdge/Exec® VUL Lincoln VULCV Lincoln VULONE 2005 Lincoln VULCV-IV Lincoln VULONE Lincoln Life Flexible Premium Variable Life Account R Lincoln SVULONE 2007 Lincoln SVUL-IV Lincoln PreservationEdgeSM SVUL Lincoln SVULONE Lincoln Life Flexible Premium Variable Life Account S Lincoln Corporate Commitment VUL Lincoln Corporate Variable 5 LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln Life & Annuity Flexible Premium Variable Life Account M Lincoln AssetEdge/Exec® VUL LLANY Separate Account R for Flexible Premium Variable Life Insurance Lincoln SVULONE 2007 Lincoln PreservationEdgeSM SVUL Lincoln SVUL-IV LLANY Separate Account S for Flexible Premium Variable Life Insurance Lincoln Corporate Commitment VUL Lincoln Corporate Variable 5 This supplement outlines certain changes to your variable universal life insurance product prospectus.It is for informational purposes only; no action is required on your part.Keep this supplement with your prospectus for future reference. Changes to “Sub-Accounts and Funds” section of the prospectus: Effective October 1, 2014, Jackson Square Partners, LLC has been appointed co-sub-adviser of the LVIP Delaware Foundation® Aggressive Allocation Fund.
